IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 64 WAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
JOHN MULLARKEY,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Donohue did not participate in the decision of this matter.